Citation Nr: 1400452	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbosacral myositis, left L5 radiculopathy, numb left leg and foot (lumbosacral disability).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that, in part, continued a 40 percent rating for the lumbosacral disability.  
This case was previously before the Board in June 2011 when it was remanded for additional development.  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's service-connected lumbosacral myositis shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms (other than the separately rated bilateral lower extremity radiculopathy) and incapacitating episodes having a total duration of at least 6 weeks are not shown.  

2.  Throughout the appeal period, the Veteran's lumbosacral myositis has been productive of neurologic impairment of the right lower extremity that results in disability analogous to moderately severe incomplete paralysis of the sciatic nerve.  

3.  Throughout the appeal period, the Veteran's lumbosacral myositis has been productive of neurologic impairment of the left lower extremity that results in disability analogous to moderately severe incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for lumbosacral myositis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5021, 5243 (2013).  

2.  Throughout the appeal period, the criteria for a separate 40 percent rating, and no more, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  

3.  Throughout the appeal period, the criteria for a separate 40 percent rating, and no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  An April 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  A February 2012 supplemental statement of the case readjudicate the matter after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's post-service VA and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in April 2009 and September 2011.  

The Board finds that the September 2011 VA examination report is adequate for evaluation purposes because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Further, the Veteran has not alleged, nor does the record show, that his service-connected lumbosacral disability has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected lumbosacral disability is rated under Diagnostic Codes (Codes) 5021-5292 (for myositis and lumbar spine limitation of motion).  It may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), and under the based on incapacitating episodes, whichever is more favorable to the Veteran.  38 C.F.R. § 4.71, Code 5243.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Historically, the Veteran was granted service connection for his lumbosacral spine disability in an April 2000 rating decision, rated 40 percent disabling, effective February 3, 2000.  Such rating was continued in an August 2002 rating decision.  The instant claim for an increased rating was filed in April 2009.  

On April 2009 VA spine examination, the Veteran complained that his back pain had worsened with difficulty twisting and lacing his shoes.  He also reported he has shooting pain to his legs.  His symptoms were noted to include erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  His lumbosacral spine symptoms were noted to include fatigue, decreased motion, stiffness, weakness, spasms, and pain (rated a 9.5 or 10 on a scale to 10, and characterized as a shooting, stabbing, and burning pain, radiating to the hips and legs).  He related he has severe flare-ups several times per year, lasting hours to weeks, precipitated by moving or walking a lot, going down stairs and intercourse; the flare-ups are alleviated by medication.  The Veteran stated he has had 2 weeks of incapacitating episodes during the past 12 months.  

On physical examination, the Veteran had an antalgic gait.  He had abnormal spinal curvature, noted to be list and reverse lordosis; there was no evidence of thoracolumbar spine ankylosis.  Motor examination revealed decreased motor strength (4/5 at bilateral hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, 3/5 at left great toe extension, and 4/5 right great toe extension).  There was no evidence of muscle atrophy.  Sensory examination revealed decreased pain on pinprick to the left lower extremity; decreased light touch on the left lower extremity.  The examiner noted that the left lower extremity was diminished in all dermatomes in the left leg.  Reflex examination revealed absent (0/2) knee jerk and ankle jerk on the left and the right.  Range of motion studies revealed the following: flexion from 0 to 65 degrees; extension from 0 to 10 degrees; right lateral flexion from 0 to 20 degrees; left lateral flexion from 0 to 10 degrees; right lateral rotation from 0 to 20 degrees; and left lateral rotation from 0 to 10 degrees.  There was objective evidence of pain following repetitive motion, but there was no evidence of additional limitations following repetitive range of motion testing.  It was noted the Veteran was employed part-time as a post-office clerk.  The diagnosis was lumbosacral myositis, left L5 radiculopathy.  The examiner noted that the Veteran's lumbosacral spine disability would result in increased tardiness, increased absenteeism, as well as decreased mobility, and problems with lifting and carrying.  

On September 2011 VA spine examination, the Veteran complained of constant lower back pain (rated between a 9 and 10 on a scale to 10).  He also has soreness and sharp pain in his back, and shooting pain down his left and right lower extremity.  It was noted his symptoms include urinary frequency, fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The examiner stated that these symptoms were unrelated to his service-connected lumbosacral spine disability, but were related to his history of prostatitis associated to catherizations.  His back symptoms include fatigue, decreased range of motion, stiffness, spasm, and pain.  The Veteran reported he has had three different episodes of flare-ups of lower back pain in which he sought treatment and was prescribed bed rest by the physician for 5 to 7 days, 10 days, and 15 days, respectively, for a total of, at most 32 days.  

On physical examination, the Veteran's gait was antalgic and right lower extremity limp.  He had abnormal spinal curvature, noted to be lumbar flattening; there was no evidence of thoracolumbar spine ankylosis.  Motor examination revealed decreased motor strength (4/5 at bilateral hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, 4/5 ankle plantar flexion on the left and 3/5 ankle plantar flexion on the right, and 4/5 at left great toe extension, and 3/5 at right great toe extension).  There was no evidence of muscle atrophy.  Sensory examination revealed decreased pain or pinprick to the entire right leg; and absent pain or pinprick and light touch of the entire left leg.  Reflex examination revealed absent (0/2) knee jerk and ankle jerk on the left and the right.  Range of motion studies revealed the following: flexion from 0 to 32 degrees; extension from 0 to 6 degrees; bilateral lateral flexion from 0 to 20 degrees; and bilateral lateral rotation from 0 to 20 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  After repetitive range of motion, range of motion was the following: flexion from 0 to 28 degrees; extension from 0 to 5 degrees; bilateral lateral flexion from 0 to 15 degrees; and bilateral lateral rotation from 0 to 15 degrees; there was no evidence additional limitation, other than pain, following repetitive range of motion testing.  

It was noted the Veteran was employed full time as a supervisor for the United States Postal Service.  The diagnosis was lumbar myositis, clinical right L5 radiculopathy, and left L5 and bilateral S1 radiculopathy.  The examiner indicated that the Veteran's lumbosacral spine disability would result in being assigned different duties at work, as well as increased tardiness and increased absenteeism.  In addition, the Veteran stated that his wife helps him bathe his legs and feet and put on his socks.  He uses an extended shower brush while bathing and is able to bathe his upper extremities.  The examiner found that the radiculopathies found were severe.  It was further noted that the bowel problem reported by the Veteran was not documented in the claims file, and there was no evidence of such on examination which lasted approximately 60 to 70 minutes.  The Veteran does have a history of prostitutes which could explain his urinary urgency.  The examiner opined that the bowel and bladder problems are not likely due to his lumbar myositis or radiculopathies since the level of these lumbar problems do not affect the voiding or defecation centers.  

Based on the evidence above, the Board finds no distinct period of time during the appeal period when symptoms of the Veteran's lumbosacral spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 40 percent.  Thoracolumbar forward flexion has been no less than 28 degrees, and extension has been no less than 5 degrees (even with consideration of range of motion with pain and after repetitive range of motion testing), and there is no evidence of ankylosis.  The April 2009 and September 2011 VA examiner's noted that there was no evidence of ankylosis of the thoracolumbar spine.  In addition, at most, the Veteran has had incapacitating episodes having a total duration of 32 days (i.e., less than 5 weeks).  In any event, as will be discussed below, the Board finds that the Veteran's low back disability warrants separate 40 percent ratings for his right and left lower extremity radiculopathy, which when combined with his 40 percent rating based on his limitation of motion of his low back results in a combined 82 percent rating, which is greater than the maximum single 60 percent rating under Diagnostic Code 5243.

The Board notes further that VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  
Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.  

The Veteran has reported radiating pain down his right and left legs.  Significantly, the September 2011 VA examiner found that the Veteran's right and left radiculopathy were severe in nature.  Based on the evidence above, the Board finds that the Veteran has moderately severe radiculopathy of the right and left lower extremities.  Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to separate 40 percent ratings, and no more, under Diagnostic Code 8520, for radiculopathy of the right and left lower extremities.  Notably, there is no evidence of muscular atrophy, so as to warrant the next higher 60 percent disability rating for severe incomplete paralysis of the sciatic nerve.  

The evidence also shows that the Veteran suffers from erectile dysfunction, urinary frequency, and fecal incontinence.  However, the September 2011 VA examiner found that these neurologic abnormalities were not associated with the Veteran's service-connected lumbosacral spine disability, as the Veteran has a history of prostatitis, and the levels of the Veteran's service-connected lumbosacral spine disability do not affect the voiding or defecation centers.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, regarding the Veteran's lumbosacral spine disability, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Although the April 2009 VA examination report reflects that the Veteran's lumbosacral spine disability would impact his occupational activities due to increased tardiness, increased absenteeism, as well as decreased mobility, and problems with lifting and carrying, and the September 2011 VA examination report included the Veteran would have to be assigned different duties and had missed 14 weeks of work in the past year due to his low back disability, the Veteran has not described any unusual or exceptional features associated with his lumbosacral spine disability that cannot be evaluated under the rating schedule.  The assigned schedular evaluation for the service-connected lumbosacral spine disability is therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his back disability renders him unemployable and the evidence does not otherwise suggest that this is the case.  The Board notes that on September 2011 VA examination, the Veteran indicated that he was employed full-time as a supervisor.  The Board thus finds that a claim for TDIU has neither been raised by the Veteran nor by the record.  


ORDER

A rating in excess of 40 percent for lumbosacral myositis is denied.  

Subject to the laws and regulations governing monetary benefits, a disability rating of 40 percent, and no more, for radiculopathy of the right lower extremity is granted.  

Subject to the laws and regulations governing monetary benefits, a disability rating of 40 percent, and no more, for radiculopathy of the left lower extremity is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


